 

 

Fit ae.
U.S. DISTRICT
AUGUS

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA!9 OCT 22 PH 3: 09

DUBLIN DIVISION CLERK WI. (Me)

u

©

MICHAEL SNELLING,
Plaintiff,

V. CV 319-060

JOHNSON STATE PRISON; LT.
COMMING; CPT. DOUGLEY; WARDEN
WATSON; and OFFICER GIBBS,

Nee ee

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiff's amended complaint for failure to state a claim upon which relief
may be granted, and CLOSES this civil action.

SO ORDERED this ZK day of October, 2019, at Augusta, Georgia.

bd, CoD.

UNITED sty AES DISTRICT JUPGE

 
